8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph E. FACEMIRE, Plaintiff-Appellant,v.RESOLUTION TRUST CORPORATION, Defendant-Appellee.
No. 92-1396.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 20, 1993.Decided:  November 4, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Ralph E. Facemire, Appellant Pro Se.
Laura Marie D'Orsi, Reid & Priest, for Appellee.
E.D.Va.
AFFIRMED
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Ralph E. Facemire appeals from the district court's order granting summary judgment to Liberty Savings Bank* in this diversity action.  Facemire claims that Liberty committed several intentional torts in connection with the sale of certain heavy construction equipment which he sold to Ben J. Powers Construction, Inc., which sale was financed by Liberty.  We find that the same basic issue was decided by the Circuit Court of Fauquier County, Virginia, in Liberty Savings Bank v. Ben J. Powers Construction, Inc., No. CH-90-33, a case involving the same parties.  Therefore, the district court was correct in holding that this case was barred by res judicata.   Flora, Flora & Montague, Inc. v. Saunders, 367 S.E.2d 493 (Va. 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Resolution Trust Corp. was substituted for Liberty Savings Bank on appeal pursuant to 12 U.S.C.A. § 1441a(l ) (West Supp. 1992)